Exhibit 10.2

EXECUTION VERSION

TRI-PARTY AGREEMENT

This Tri-Party Agreement (the “Agreement”) is made and entered into effective as
of October 24, 2016 (the “Effective Time”), by and among the following (each
referred to individually as a “Party” and collectively as the “Parties”): (i)
Trans Energy, Inc., a Nevada corporation (“Trans Energy”), American Shale
Development, Inc., a Delaware corporation and wholly owned subsidiary of Trans
Energy (“American Shale”), Prima Oil Company, Inc., a Delaware corporation and
wholly owned subsidiary of Trans Energy (“Prima” and, collectively with Trans
Energy and American Shale, the “TE Group”); (ii) Republic Energy Ventures, LLC,
a Delaware limited liability company (“REV”), Republic Partners VI, LP, a Texas
limited partnership (“RP6”), Republic Partners VII, LLC, a Texas limited
liability company (“RP7”), Republic Partners VIII, LLC, a Texas limited
liability company (“RP8”), and Republic Energy Operating, LLC, a Texas limited
liability company (“REO” and, collectively with REV, RP6, RP7 and RP8, the
“Republic Group”); and (iii) EQT Corporation, a Pennsylvania corporation
(“EQT”), EQT Production Company, a Pennsylvania corporation and wholly owned
subsidiary of EQT (“Production”), and WV Merger Sub, Inc., a Nevada corporation
and wholly owned subsidiary of Production (“Merger Sub” and, collectively with
EQT and Production, the “EQT Group”).

WITNESSETH:

WHEREAS, on April 4, 2007, Trans Energy and RP6 entered into that certain
Farm-Out and Area of Joint Development Agreement (the “Original AJDA”).

WHEREAS, on July 16, 2010, pursuant to a Purchase and Sale Agreement (the “2010
PSA”), Trans Energy sold to REV a 50% interest in certain acreage in Marion and
Tyler Counties, West Virginia. REV has since asserted that certain of the
properties sold to it pursuant to the 2010 PSA have title defects resulting in a
diminution in value for which REV is entitled to compensation from Trans Energy.

WHEREAS, on March 31, 2011, Trans Energy entered into a Purchase and Sale
Agreement (the “2011 PSA”) with REV, pursuant to which Trans Energy sold to REV
certain oil and gas leases and interests located in Marion, Marshall, Tyler and
Wetzel Counties, West Virginia. REV has since asserted that certain of the
properties sold to it pursuant to the 2011 PSA have title defects resulting in a
diminution in value for which REV is entitled to compensation from Trans Energy.

WHEREAS, on April 26, 2012, Trans Energy and RP6 amended and restated the
Original AJDA (the “Restated AJDA”) to, among other things, supersede the
Original AJDA and add American Shale, REV and RP8, and for certain limited
purposes therein, RP7, REO and Sancho Oil and Gas Corporation, a West Virginia
corporation, as parties under the Restated AJDA.

WHEREAS, on May 21, 2014, American Shale entered into a Purchase and Sale
Agreement (the “2014 PSA”) with REV, pursuant to which American Shale sold to
REV (i) an undivided interest across all of its undeveloped leasehold, (ii) an
over-riding royalty interest of 1.5% in all of its leasehold in Wetzel County,
West Virginia, and (iii) an over-riding royalty interest of 1.0% in six wells in
Marshall County, West Virginia. In connection with the 2014



--------------------------------------------------------------------------------

PSA, REV, RP6 and American Shale amended the Restated AJDA pursuant to that
certain First Amendment to Amended and Restated Farm-Out and Area of Joint
Development Agreement dated May 20, 2014 (the “First Amendment,” and the
Restated AJDA, as amended by the First Amendment, the “AJDA”). Under the AJDA,
among other things, (a) REV agreed to fund all costs associated with certain
leasehold acquisitions made pursuant to the AJDA subsequent to April 1, 2014
(such leasehold acquisitions, the “Subject Properties”), and (b) in the event
that REV sold its interest in any such Subject Properties, American Shale was
granted the right to buy a 25% interest in any Subject Property at REV’s cost,
plus interest accrued thereon at the rate of 12% per annum (the “Purchase
Option”), simultaneously with the consummation of such sale by REV.

WHEREAS, pursuant to the AJDA, each party thereto has certain rights, including
a pre-emptive right and a tag-along right, upon a sale or farm-out by any other
party thereto of its interests under the AJDA, each as more fully set forth in
Section 9 of the AJDA (the “AJDA Rights”).

WHEREAS, Trans Energy, American Shale and the members of the Republic Group
previously entered into that certain Joint Operating Agreement, dated as of
April 4, 2007, as amended on June 17, 2011 and April 26, 2012 (as amended, the
“JOA”). Under the JOA, each of Trans Energy, American Shale and the members of
the Republic Group have a right of first refusal, tag-along right and certain
other rights upon a sale or farm-out of an interest covered by the JOA by any
other party thereto or such other party’s affiliate assignee, each as more fully
set forth in Section XV.F thereof (the “JOA Rights”).

WHEREAS, on April 26, 2012, REO and Trans Energy entered into that certain
Contract Operator Agreement (the “Contract Operator Agreement”) pursuant to
which Trans Energy was subcontracted to perform certain functions as the
operator of the properties and assets subject to and covered by the AJDA and the
JOA.

WHEREAS, on April 26, 2012, pursuant to the AJDA and the JOA, REO was appointed
as Operator (as such term is defined in the JOA) under the JOA and operator
under the AJDA (in each such capacity, the “Operator”) of the properties subject
to the JOA and AJDA, as applicable, and subject to Trans Energy’s right to
re-assume its position as Operator under the AJDA and the JOA in certain
circumstances. On May 20, 2014, as set forth in the First Amendment, Trans
Energy relinquished its right to re-assume its position as Operator.

WHEREAS, on the date hereof, the Republic Group and Production entered into a
Purchase and Sale Agreement (the “Republic PSA”) pursuant to which the Republic
Group will sell substantially all of its oil and gas properties, including the
Subject Properties, to Production (collectively, the “Republic/EQT
Transaction”), which such sale shall trigger the Purchase Option with respect to
the Subject Properties and, in respect of Trans Energy and American Shale, the
AJDA Rights and the JOA Rights.

WHEREAS, on the date hereof, Trans Energy entered into an Agreement and Plan of
Merger (the “TE Merger Agreement”) with EQT and Merger Sub pursuant to which
Merger Sub will make a tender offer for all of the outstanding shares of common
stock of Trans Energy and, if such tender offer is successfully consummated,
following such consummation, Merger

 

2



--------------------------------------------------------------------------------

Sub will be merged with and into Trans Energy, with Trans Energy surviving as a
wholly owned subsidiary of EQT (such transactions referred to together as the
“TE/EQT Transaction” and, collectively with the Republic/EQT Transaction, the
“Transactions”).

WHEREAS, if each of the Transactions is successfully consummated, as a result of
the consummation of each Transaction (each, a “Closing,” and together, the
“Closings”), the EQT Group will, either directly or indirectly, own all of the
outstanding properties and assets currently covered by the AJDA.

WHEREAS, the Republic Group contemplates that concurrently with the Closings it
will offer employment on a temporary basis to each member of the land department
at Trans Energy (the “Land Group”) as of the date hereof.

WHEREAS, the TE Group and the Republic Group desire to settle finally and
forever any and all claims between them of any nature whatsoever from any and
all liability or damages of any kind, known or unknown, in contract or in tort,
arising out of their dealings with each other prior to the Closings, including
the transactions described in the Recitals above.

WHEREAS, the TE Group further desires to (a) waive any rights it may have to
assume the position of Operator under the AJDA and the JOA, (b) memorialize the
exercise of the Purchase Option by American Shale and provide for the terms of
such exercise, (c) waive its rights in respect of the AJDA Rights and the JOA
Rights, and (d) make the other acknowledgements, agreements, representations and
warranties set forth herein.

WHEREAS, the Republic Group further desires to (a) provide for the terms of the
exercise of the Purchase Option by American Shale, (b) make certain agreements
with respect to the employment of the Land Group following the Closings, and (c)
make the other acknowledgements, agreements, representations and warranties set
forth herein.

WHEREAS, the EQT Group desires to make the acknowledgements, agreements,
representations and warranties set forth herein.

NOW, THEREFORE, in consideration of the foregoing, the Parties hereto hereby
agree as follows:

1. Waiver of Rights to Assume Operatorship; Termination of Contract Operator
Agreement.

(a) Trans Energy hereby (i) acknowledges and ratifies its prior relinquishment
and release of its right to act as, re-assume or reacquire the position, and all
of the attendant rights, obligations and duties, of Operator under the AJDA
and/or the JOA pursuant to the Amendment, and, for the avoidance of doubt,
irrevocably waives any and all other rights it may have under the AJDA and/or
the JOA or otherwise to act as, re-assume or reacquire its position, and all of
the attendant rights, obligations and duties, as Operator under the AJDA and the
JOA or otherwise with respect to the assets subject to the AJDA, the JOA or the
Transactions, (ii) irrevocably waives any other rights it may have to act as or
assume a position as Operator under the AJDA or the JOA or otherwise with
respect to the assets subject to the AJDA, the JOA or the Transactions, whether
arising under the AJDA, the JOA or any other agreement between any

 

3



--------------------------------------------------------------------------------

member of the TE Group (or any Affiliate (as defined below) thereof) and any
member of the Republic Group (or any Affiliate thereof), and (iii) acknowledges
that REO is the duly appointed Operator under the AJDA and the JOA and has all
rights, duties and responsibilities as Operator under the AJDA and the JOA,
including the right to resign from its position as Operator, in its sole
discretion, in connection with the Transactions. In connection with the
consummation of the Republic/EQT Transaction, Trans Energy hereby irrevocably
consents to the appointment of Production or any Affiliate of Production as the
Operator under the AJDA and the JOA.

(b) Notwithstanding anything to the contrary in the Contract Operator Agreement,
including, without limitation, the notice requirement set forth in Section 6
thereof, Trans Energy and REO hereby agree that the Contract Operator Agreement
shall be terminated and of no further force or effect, without necessity of
action by either party thereto, immediately following the Closing of the
Republic/EQT Transaction.

(c) The TE Group hereby waives its right to receive an assignment of any
interest in those certain oil and gas leases acquired by one or more members of
the Republic Group covering acreage within Marion County, West Virginia which
are not included on Exhibit C to the Republic PSA.

2. Settlement of Purchase Option and Amounts Due Under AJDA or JOA.

(a) Each member of the TE Group and each member of the Republic Group hereby
acknowledges and agrees (i) that (A) American Shale holds the Purchase Option,
and that such Purchase Option is triggered by the sale by the Republic Group of
the Subject Properties pursuant the Republic PSA, (B) the Subject Properties
constitute the entire interest in any of the properties subject to the AJDA or
otherwise that are subject to the Purchase Option (the “Option Properties”), (C)
at the Closing of the Republic/EQT Transaction, in consideration of the payment
specified in Section 2(b) of this Agreement, the Republic Group shall assign to
Production, all the Subject Properties, including the Option Properties (the
“Transferred Interests”) and (D) upon receipt of such payment, each member of
the TE Group waives any and all rights in respect of the Purchase Option or to
acquire any of the Subject Properties, and (ii) the respective unadjusted
purchase price set forth in each of the Republic PSA and the TE Merger Agreement
takes into account and accurately reflects in all respects (A) the consideration
for the TE Group’s waiver of the Purchase Option, (B) all other amounts due or
owing from members of the Trans Energy Group or any of their Affiliates to
members of the Republic Group or any of their Affiliates, (C) all other amounts
due or owing from members of the Republic Group or any of their Affiliates to
members of the Trans Energy Group or any of their Affiliates and (D) the
agreement among the Republic Group and the Trans Energy Group with respect to
the allocation of the aggregate purchase price under both the Republic PSA and
the TE Merger Agreement, taking into account American Shale’s waiver of the
Purchase Option as set forth in this Section 2 and the amounts referred to in
clauses (ii)(A), (B) and (C) above.

(b) In the event that the Closing of the Republic/EQT Transaction occurs, EQT
shall pay to American Shale on behalf of the Republic Group an amount equal to
$15,041,100. The Trans Energy Group acknowledges and agrees that upon the
payment of such amount the Purchase Option shall have been fully waived and no
member of the Trans Energy Group shall have any right to purchase or repurchase
any of the assets or properties assigned and transferred to the EQT Group at the
Closing of the Republic/EQT Transaction, including the Option Properties.

 

4



--------------------------------------------------------------------------------

3. Waiver of JOA Rights and AJDA Rights. Each of Trans Energy and American Shale
hereby agrees, jointly and severally, that it irrevocably waives and releases
all of the following:

(a) all of its JOA Rights set forth in Article XV.F of the JOA with respect to,
and in connection with, the transactions contemplated by the Republic/EQT
Transaction, including the Republic PSA;

(b) all of its AJDA Rights set forth in Section 9 of the AJDA with respect to,
and in connection with, the transactions contemplated by the Republic/EQT
Transaction, including the Republic PSA;

(c) compliance by the Republic Group with any obligations of the Republic Group
related to the JOA Rights or otherwise set forth in Section XV.F of the JOA and
arising in connection with the transactions contemplated by the Republic/EQT
Transaction, including the Republic PSA;

(d) compliance by the Republic Group with any obligations of the Republic Group
related to the AJDA Rights or otherwise set forth in Section 9 of the AJDA and
arising in connection with the transactions contemplated by the Republic/EQT
Transaction, including the Republic PSA;

(e) any other (i) rights in favor of Trans Energy or American Shale, as
applicable, and (ii) obligations of the Republic Group, in each case, in respect
of the JOA Rights; and

(f) any other (i) rights in favor of Trans Energy or American Shale, as
applicable, and (ii) obligations of the Republic Group, in each case, in respect
of the AJDA Rights.

4. Releases.

(a) Except only to enforce its rights under this Agreement, each member of the
TE Group on behalf of itself, its Affiliates, its successors and assigns (which
Affiliates, successors and assigns shall not include the EQT Group (other than
Merger Sub) following the Closings), irrevocably and unconditionally releases,
waives, and forever discharges each member of the Republic Group and each of
their respective Affiliates, and their present and former agents, employees,
officers, directors, attorneys, advisors, stockholders, plan fiduciaries,
successors and assigns (collectively, the “Republic Releasees”), from any and
all claims, debts, contracts, agreements, obligations, demands, actions, causes
of action, costs, fees, and all liability whatsoever, whether known or unknown,
fixed or contingent, in contract or in tort, or based on any regulation, statute
or other law, whether state or federal (collectively, “Claims”), which any
member of the TE Group has, has ever had, or may have in the future against any
Republic Releasee relating to, arising from, or in connection with (A) the 2010
PSA, the 2011 PSA, the 2014 PSA, the AJDA (including with respect to the Subject
Properties and/or Purchase

 

5



--------------------------------------------------------------------------------

Option), the JOA and any and all other contracts, agreements, leases,
instruments or other legally binding contractual commitment, whether written or
oral, by and between or among any member(s) of the TE Group and any member(s) of
the Republic Group (the “Released Agreements”), (B) any action taken by any
Republic Releasee under any Released Agreement, or (C) ownership of the Leases
or the Acquired Interests (i) as of the date hereof; and (ii) upon the
occurrence of the Closings, all Claims on account of or arising out of any
matter, cause or event occurring contemporaneously with or prior to the
Closings; provided, however, that nothing contained herein shall operate to
release any obligations of any Republic Releasee arising under the Republic PSA
or any certificate or other document furnished or to be furnished by such
Republic Releasee pursuant to the Republic PSA. The Claims released by each
member of the TE Group under the TE Group release herein shall include, without
limitation, any and all claims at law or equity or sounding in contract (express
or implied) or tort, claims arising under any federal, state, or local laws, of
any jurisdiction, or any other statutory or common law claims. “Affiliate”
means, with respect to any person, any other person that, directly or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such person, and the term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such person, whether through ownership of voting securities, by
contract or otherwise.

(b) Except only to enforce its rights under this Agreement, each member of the
Republic Group on behalf of itself, its Affiliates, its successors and assigns,
irrevocably and unconditionally releases, waives, and forever discharges each
member of the TE Group and each of its Affiliates, and their present and former
agents, employees, officers, directors, attorneys, advisors, stockholders, plan
fiduciaries, successors and assigns (collectively, the “TE Releasees”), from any
and all Claims, which any member of the Republic Group has, has ever had, or may
have in the future against any TE Releasee relating to, arising from, or in
connection with, (A) any Released Agreements, (B) any action taken by any TE
Releasee under any Released Agreement, or (C) ownership of the Leases or the
Acquired Interests (i) as of the date hereof; and (ii) upon the occurrence of
the Closings, all Claims on account of or arising out of any matter, cause or
event occurring contemporaneously with or prior to the Closings; provided,
however, that nothing contained herein shall operate to release any obligations
of any TE Releasee arising under the TE Merger Agreement or any certificate or
other document furnished or to be furnished by such TE Releasee pursuant to the
TE Merger Agreement. The Claims released by each member of the Republic Group’s
release under the Republic Group release herein includes, without limitation,
claims at law or equity or sounding in contract (express or implied) or tort,
claims arising under any federal, state, or local laws, of any jurisdiction, or
any other statutory or common law claims.

(c) Notwithstanding the foregoing, each of the covenants and obligations under
each of the Released Agreements that is, by its terms, to be performed after the
Closings on account of or arising out of any matter, cause or event occurring at
any time following the Closings shall remain in full force and effect.

(d) Each Party understands it is such Party’s choice whether or not to enter
into this Agreement and that its decision to do so is voluntary and is made
knowingly.

 

6



--------------------------------------------------------------------------------

(e) Each Party expressly warrants and represents and does hereby state and
represent that no promise or agreement which is not herein expressed has been
made to such Party in executing this release, and that such Party is not relying
upon any statement or representation of any agent of the Parties being released
hereby. Each Party is relying on its own judgment and acknowledges that it has
been represented by competent legal counsel in this matter. The aforesaid legal
counsel has read and explained to such Party the entire contents of this
Agreement, as well as the legal consequences of this release.

5. Legal Proceedings. Except only to enforce the terms of this Agreement, each
Party agrees not to bring any judicial, administrative or arbitral action, suit,
written demand, audit, written notice of violation, litigation, citation,
mediation, investigation, inquiry, proceeding or claim (including any
counterclaim) by or before a Governmental Body (“Legal Proceeding”) of any kind
against the other Party to this Agreement concerning any matter released by this
Agreement. Each Party further agrees that this Agreement constitutes a bar to
any such future Legal Proceeding. “Governmental Body” means any government or
governmental or regulatory body thereof, or political subdivision thereof,
whether federal, state, local or foreign, or any agency, instrumentality or
authority thereof, or any court or arbitrator (public or private) or any
self-regulated organization or other non-governmental regulatory authority or
quasi-governmental authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of law). Each member of
the Republic Group and the Trans Energy Group and their respective Affiliates
acknowledges and agrees that, from and after the Closing of the Republic/EQT
Transaction and until the Closing of the TE/EQT Transaction, if any, each member
of the EQT Group and their Affiliates shall have the right, in its sole
discretion, to enforce the obligations set forth in this Agreement of any member
of the Trans Energy Group to any member of the Republic Group on behalf of such
member of the Republic Group.

6. Land Group.

(a) Prior to the Closing of the TE/EQT Transaction, the Republic Group shall
offer to Mark Woodburn and Brett Greene (collectively, the “TE Land Employees,”
and individually, each a “TE Land Employee”) independent contractor agreements
with compensation no less favorable to the applicable TE Land Employee than the
compensation and employee benefits (excluding any equity based compensation or
benefits) in effect for such TE Land Employee immediately prior to the
Closing. Upon consummation of the Closings, the TE Group shall release each of
the TE Land Employees from any post-employment obligation that would prevent or
prohibit such persons from accepting such independent contractor relationship
with the Republic Group.

(b) Notwithstanding anything to the contrary contained in this Section 4, the
Parties expressly acknowledge and agree that: (i) nothing in this Agreement
shall be deemed or construed to require any member of the Republic Group to
continue its relationship with any TE Land Employee for any period after
Closing; (ii) nothing in this Agreement shall create or be construed to create a
right in any TE Land Employee to employment or an independent contractor
relationship with any member of the Republic Group; and (iii) nothing in this
Agreement shall be deemed or construed to limit the right of any member of the
Republic Group to terminate the independent contractor status of any TE Land
Employee during any period after Closing.

 

7



--------------------------------------------------------------------------------

7. Termination. If the Republic/EQT Transaction is terminated prior to the
Closing thereof, this Agreement shall also terminate and be void and of no
further force and effect, without any further notice or action by any Party
hereto, immediately upon such termination. Except as set forth in the
immediately preceding sentence, this Agreement may not be terminated without the
written agreement of each Party hereto.

8. Miscellaneous.

(a) Amendment; Waiver. No modification to any provisions contained in this
Agreement shall be binding upon any Party unless made in writing and signed by
each Party hereto. No failure by any Party hereto at any time to give notice of
any breach by another Party of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

(b) Severability. If any provision of this Agreement is held to be unenforceable
for any reason, the remaining parts of the Agreement shall remain in full force
and effect.

(c) Representations. Each Party represents that it has not assigned any portion
of the claims released under this Agreement to any third party.

(d) Applicable Law. This Agreement and all matters arising out of or relating to
this Agreement shall be construed in accordance with Texas law, without regard
to the conflict of laws provisions thereof.

(e) Entire Agreement. Except as expressly set forth in this Agreement, this
Agreement constitutes a single, integrated written contract expressing the
entire agreement of the Parties to this Agreement concerning the subject matter
hereof. Each Party has fully considered this Agreement. Each recognizes that no
facts can ever be known with certainty and that no representations or warranties
other than as set forth in this Agreement have been made to induce this
Agreement. The Parties agree that the terms of this Agreement are the result of
negotiations between the Parties, and constitute a final accord and satisfaction
concerning all disputes between the Parties.

(f) Successors and Assigns; Third Party Beneficiaries. With respect to each
Party, this Agreement shall also bind and inure to the benefit of any affiliated
entities, successor-in-interests, or assigns. The Parties acknowledge that
Republic Releasees and the TE Releasees are third-party beneficiaries of this
Agreement.

(g) Legal Costs. In the event that a Party should bring any action to enforce
any term of this Agreement any other Party, the Party who does not prevail in
any such action shall pay all the reasonable attorneys’ fees and costs incurred
by all other Parties because of the action.

 

8



--------------------------------------------------------------------------------

(h) Counterparts. This Agreement may be executed in separate counterparts each
of which shall be an original and all of which taken together shall constitute
one and the same agreement, and shall become effective when each Party has
received counterparts signed by each of the other Parties, it being understood
and agreed that delivery of a signed counterpart of this Agreement by facsimile
transmission or by email shall constitute valid and sufficient delivery thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective duly authorized officers, as of the Effective Time.

 

TRANS ENERGY, INC., a Nevada corporation By:  

/s/ John G. Corp.

Name:   John G. Corp. Title:   President AMERICAN SHALE DEVELOPMENT, INC., a
Delaware corporation By:  

/s/ John G. Corp.

Name:   John G. Corp. Title:   President PRIMA OIL COMPANY, INC., a Delaware
corporation By:  

/s/ John G. Corp.

Name:   John G. Corp. Title:   President

SIGNATURE PAGE TO TRI-PARTY AGREEMENT



--------------------------------------------------------------------------------

REPUBLIC ENERGY VENTURES, LLC, a Delaware limited liability company By:  
Republic Energy Operating, LLC,   its manager   By:  

/s/ John D. Swanson

  Name:   John D. Swanson   Title:   President REPUBLIC PARTNERS VI, LP, a Texas
limited partnership By:   Republic Partners VI, GP, LLC,   its general partner  
By:  

/s/ John D. Swanson

  Name:   John D. Swanson   Title:   President REPUBLIC PARTNERS VII, LLC, a
Texas limited liability company By:  

/s/ John D. Swanson

Name:   John D. Swanson Title:   President REPUBLIC PARTNERS VIII, LLC, a Texas
limited liability company By:  

/s/ John D. Swanson

Name:   John D. Swanson Title:   President REPUBLIC ENERGY OPERATING, LLC, a
Texas limited liability company By:  

/s/ John D. Swanson

Name:   John D. Swanson Title:   President

SIGNATURE PAGE TO TRI-PARTY AGREEMENT



--------------------------------------------------------------------------------

EQT CORPORATION, a Pennsylvania corporation By:  

/s/ Steven T. Schlotterbeck

Name:   Steven T. Schlotterbeck Title:   President EQT PRODUCTION COMPANY, a
Pennsylvania corporation By:  

/s/ Steven T. Schlotterbeck

Name:   Steven T. Schlotterbeck Title:   President WV MERGER SUB, INC., a Nevada
corporation By:  

/s/ Steven T. Schlotterbeck

Name:   Steven T. Schlotterbeck Title:   President

SIGNATURE PAGE TO TRI-PARTY AGREEMENT